Case 2:20-cv-00012-JRS-MJD Document 53-2 Filed 08/31/20 Page 1 of 1 PageID #: 669




                                                                                            - --




                ~ UNITEDSTLITES
                IEiiit POSTLILSERVICEe
                                                   M



                                                   ~~
                                                   ,8"8
                                                       ~   -----------~-~-
                                                            <=> 12982-104<::>
                                                   j~               US Distr Court
                                                                    921 OH IO ST
                 9114 9023 0722 4290 6096 64                        Room #104
                                                                    Terre Haute, IN 47807
                                                                    United States




                                         RECEIVED
                                            AUG 2 8 2020
                                         . _ U.S. C~K'S OFF/Cg_ _
